DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-9, 13) in the reply filed on 03/09/2021 is acknowledged.
3.	Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	In claim 4, the phrase “the polishing composition does not substantially comprises an oxidizing agent” (emphasis added) is subjective, vague and indefinite. It is unclear from the claim what specific range of oxidizing agent that applicants considered as “does not substantially comprise an oxidizing agent”.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-9, 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Dockery et al. (US 9,631,122 B1).
Regarding to claim 1, Dockery discloses a polishing composition to be used to polishing an object to polish having a silicon oxide film (col. 22 lines 45-55, col. 23 lines 25-35, col. 25 lines 30-65), the polishing composition comprising: an abrasive grain (col. 8-col. 9), a compound having a logarithmic value (log P) of partition coefficient of 1.32, 1.72, 3.1, 4.35, 5.57, 1.69 (col. 16 lines 12-48, Table 1), a dispersing medium (co.. 24 lines 60 to col 25 line 30, col. 15 lines 35-49), wherein the pH of the polishing composition is 1 or more, or 2 or more, or about 3 or more, or 6 or less or 5 or less or 4 or less (See col. 15 lines 50-55, within applicant’s range of “less than 7.0”).

Regarding to claim 2, Dockery discloses the logarithmic value (log P) of a partition coefficient of the compound is at least 1.1, 1.5, 2, 2.2. 2.5, 3 or greater including example of 1.32, 1.72, 3.1, 4.35, 5.57, 1.69 (col. 16 lines 12-48, Table 1, within applicant’s range “7.0 or less”).
	Regarding to claim 3, Dockery discloses the compound is a surfactant (See Table 1, col. 16 lines 12-48).

	Regarding to claim 4, Dockery discloses the polishing composition does not substantially comprises an oxidizing agent (See Example 1, Example 2, Example 3 in col. 28-30, col 21 line 17-45; Note: oxidizing is optional ingredient; Example 5-6).

	
Regarding to claim 6, Dockery discloses the abrasive grain is non-modified silica (i.e. non-charged silica or uncharged silica; (See col. 8 lines 10-17, col. 14 lines 35-40 Example 3 col. 29-30).

	Regarding to claim 7, Dockery discloses the pH of 2 or more or 3 or more (see col. 15 lines 50-55; within applicant’s range of “1.5 or more and 3.5 or less”).

	Regarding to claim 8, Dockery discloses the abrasive grains is cation-modified silica (col. 12 lines 62 to col. 13 line 55, co.. 26 lines 35-35, Example 1-2, Example 4, example 5, col.. 27 lines 65 to col. 28 lines 5).

	Regarding to claim 9, Dockery discloses the pH of 6 or less, or 5 or less, or about 4 or less (see col. 15 lines 50-55; within applicant’s range of “3.5 or more and 5.5 or less”).

Regarding to claim 13, Dockery disclose a polishing system comprising an object to be polishing having a silicon oxide film (e.g. TEOS col. 22 lines 45-55, col. 23 lines 25-35, col. 25 lines 30-65, Table 10); a polishing pad (col. 24 lines 45-47, col. 26 lines 3-30 and a polishing composition, wherein the polishing composition contains an abrasive grain (col. 8-col. 9), a compound having a logarithmic value (log P) of partition coefficient of 1.32, 1.72, 3.1, 4.35, 
	A surface of the object to be polished is brought into contact with the polishing pad and the polishing composition (col. 25-col. 26).

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713